DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on February 22, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed December 14, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN104187871 in view of Schubring, Journal of Thermal Analysis and Calorimetry (Comparative study of DSC pattern, colour and texture of shrimps during heating in: Journal of Thermal Analysis and Calorimetry Volume 95 Issue 3 (2009) (akjournals.com).
Regarding claims 1 and 2, Wang teaches a method comprising the steps of cooking raw shrimp by blanching (i.e. dipping) in hot water, freezing the cooked shrimp, and then subsequently freeze-drying the frozen shrimp (See abstract).

Thus, Schubring teaches the same cooking method contemplated by claim 1; namely, heating raw shrimp by dipping the raw shrimp in hot water having a temperature in a range from 65 to 75°C until the shrimp have an internal temperature in a range from 60 to 70°C, the internal temperature of the shrimp being lower than the temperature of the hot water.

Regarding claims 6 and 7.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. CN104187871 in view of Schubring, Journal of Thermal Analysis and Calorimetry and in further view of Stryker et al. US 2015/0196040. 
Regarding claims 3 and 4, claim 1 is applied as stated above. The prior art does not expressly teach dipping the raw shrimp in an aqueous solution comprising polyphosphate as claimed.
 Stryker provides a method of producing shrimp wherein shrimp is immersed to achieve the desired temperature [0030] and further teaches, “the raw shellfish is submerged in a pre-treatment solution of a water retention additive, such as sodium tripolyphosphate, other phosphate, non-phosphate blend or other additive or additive blend such as sodium bicarbonate or proteins that increases the water holding capacity of shellfish muscle. Preferably, the pre-treatment solution is functionally equivalent to a sodium tripolyphosphate concentration of less than or equal to about 4.0 wt % of the polyphosphate or its functional equivalent if other water retention additives are used.” [0044]. Stryker’s teaching of “less than or equal to about 4.0 wt% encompasses applicant’s claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to modify the teaching of modified Wang by treating the shrimp a water retention additive, such as sodium tripolyphosphate, to increases the water holding capacity of shellfish muscle.
Regarding claim 5, claim 1 is applied as stated above. The cited prior art does not expressly disclose wherein the method comprises shelf-heating the freeze-dried shrimp as claimed. However, Stryker further teaches that the chilled shellfish is pasteurized by quickly . 
Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
Applicant argues that shrimp heated by the claimed method, i.e., having an internal temperature lower than the water temperature produces “good to excellent size after heating”; however, as Schubring teaches, “whereas in the 70°C sample all protein fraction were thermally denatured” (page 751) and “Heating [brown shrimp] to 75°C caused an almost complete denaturation of muscle proteins” (page 752), one would reasonably expect the product of modified Wang to have substantially the same qualities. While Schubring does not expressly recite wherein the internal temperature is lower than the water temperature, it in no way teaches away from temperatures lower than and it would be well within the ability of one of ordinary skill in the art to adjust the internal temperature of the shrimp based on individual taste and/or preference to be lower than that of the water bath. 
It is also noted that applicant has failed to provide any information regarding the criticality of having a lower water bath temperature within the claimed range. The examples provided in the present specification are not considered a proper comparison to show unexpected .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792